QUINCE, J.,
concurring in part and dissenting in part.
I agree with many of the changes included in the majority opinion concerning the governance structure of the judicial branch. For the most part I believe that most of the changes will result in a more efficient and effective branch of government — the judiciary. However, I cannot agree to two aspects of these changes.
First, I do not agree with the change to rule 2.205(a)(1)(C) that would require that all judicial branch “commissions, committees, task forces, work groups, and similar study or advisory groups be established by the Court.” In order to have an effective chief justice and to strengthen the chiefs position, the chief should have the authority to establish such commissions and other groups without the necessity of having it approved by the entire court. I am sure that the chief when feasible will bring the issue to the entire Court, but I would not tie her or his hands by having this as a requirement.
Secondly, I would not extend the chief justice’s term to a possible eight years under rule 2.205(a)(2)(A). "While the possible term of the chief justice should be more than two years, I would cap the term at four years. The provision concerning the removal of a chief justice may seem to provide a safety valve to the eight years, but the likelihood of using that provision is probably remote. Instead of putting the justices through what could be a turbulent situation, I would simply have a two-year term with a possible successive two-year term and no more.